whistleblower 21276-13w petitioner v commissioner of internal revenue respondent whistleblower 21277-13w petitioner v commissioner of internal revenue respondent docket nos 21276-13w 21277-13w filed date p-h was arrested for participating in a conspiracy to launder money to minimize his punishment p-h informed government agents including internal_revenue_service irs agents that a foreign business targeted business assisted u s taxpayers in evading federal_income_tax p-h told the government agents that the targeted business had no pres- ence in the united_states and instructed its personnel to stay out of the united_states although he did not have docu- mentation sufficient to inculpate the targeted business p-h was aware of an individual who did because the individual x was outside the united_states p-h and p-w designed a plan to induce him to come to the united_states in executing the plan p-w met with x and persuaded him to enter the united_states upon entering the united_states x was arrested while in custody x agreed to assist the united_states in its pursuit of the targeted business after his release x tried to back out of his agreement but after meeting with p-h x agreed to follow through on his commit- ment in part because of x’s assistance the targeted business was indicted pleaded guilty and paid the united_states approximately dollar_figure million ps filed separate form sec_211 application_for award for original information with the irs whistleblower office seeking awards under sec_7623 the forms were filed after the targeted business pleaded guilty and paid the united_states dollar_figure million upon receipt the irs sent ps’ form sec_211 to its ogden utah service_center where a classifier noted that the forms were filed after the united_states collected_proceeds from the tar- geted business on that basis the whistleblower office rejected ps’ award applications and sent ps separate award_determination letters stating that no proceeds had been col- lected using the information ps submitted the irs asserts that the tax relief and health care act of pub_l_no whistleblower 21276-13w v commissioner div a sec_406 sec_120 stat pincite trhca sec_406 provides the whistleblower office with exclusive discretion to either investigate the taxpayer or refer the information provided by the whistleblower to an irs oper- ating division the irs further asserts that under trhca sec_406 a whistleblower is ineligible for an sec_7623 award if he she provides the information to an oper- ating division of the irs before submitting the information via a form_211 to the whistleblower office held trhca sec_406 does not endow the whistleblower office with exclusive authority to investigate the individual or entity that is the subject of an application_for an award the fact that ps supplied to other federal agencies including an irs operating division before submitting the information to the whistleblower office on form_211 does not as a matter of law render ps ineligible for an award under sec_7623 information their sealed for petitioners richard l hatfield john t arthur and jonathan d tepper for respondent opinion jacobs judge in these consolidated cases petitioners husband and wife seek whistleblower awards authorized by sec_7623 sec_2 asserting each brought to the secretary’s attention information which resulted in the collection of unpaid federal_income_tax petitioners each filed a form_211 application_for award for original information with the internal_revenue_service irs whistleblower office whistleblower office when they learned of the whistle- blower award program from one of the government agents to whom they provided information the whistleblower office summarily rejected each petitioner’s claim on the basis that additional tax penalties interest or other proceeds had been collected before each petitioner filed his her form_211 on the basis of its determination that petitioners’ claims were untimely the whistleblower officer did not review investigate or evaluate the merits of petitioners’ claims the names of petitioners’ counsel have been omitted in furtherance of protecting petitioners’ identities unless otherwise indicated all section references are to the internal_revenue_code as amended united_states tax_court reports the documents in petitioners’ administrative files were insufficient for the court to conduct an effective review of this matter the only documents in each petitioner’s adminis- trative file were the form_211 an acknowledgment of the receipt of the form_211 assigning a claim number to the respective petitioner a letter informing the respective petitioner that his her claim was still under consideration a form_211 classification checksheet and a denial letter stating that the information provided did not result in the collection of proceeds the court held a partial trial at a special session on date in washington d c in order to enable the court to determine what information disclosure and or action if any petitioners provided to employees agents and or officers of the united_states in detecting underpay- ments of tax and or detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same and whether that informa- tion disclosure and or action satisfies the requirements of sec_7623 undisputed facts were revealed at the par- tial trial and are set forth infra i petitioner husband background petitioner husband assisted individuals who were engaged in illegal activities in he was arrested at his florida home having been indicted as a coconspirator in a con- spiracy to launder funds from the sale of pirated musical compact discs he was taken to a local detention facility to minimize his punishment he agreed to cooperate with fbi irs and other government agents by providing them with information regarding the structure of various entities his clients used in their illegal activities after spending four weeks in the local detention facility he was transferred to another facility in philadelphia pennsylvania in date petitioner husband pleaded guilty and entered into an agreement with the department of justice to provide truth- ful complete and accurate information and testimony the agreement stated that t he defendant understands that if he testifies untruthfully in any material way he can be pros- whistleblower 21276-13w v commissioner ecuted for perjury with respect to both his criminal activi- ties and any other crimes about which he has knowledge ii the targeted business while in detention in philadelphia petitioner husband informed the government agents that a foreign business targeted business assisted u s taxpayers in evading fed- eral income_tax through his acquaintance with several of the officers of the targeted business petitioner husband became aware that the targeted business was organized like a general_partnership with no liability protection for its owners petitioner husband believed that were the united_states to bring criminal charges against the targeted busi- ness its partners would settle in order to avoid the loss of business to the targeted business as well as to avoid per- sonal liability petitioner husband told the government agents that to avoid potential u s prosecution the targeted business conducted no operations within the united_states and instructed its partners officers and employees not to come to the united_states petitioner husband did not have documentation sufficient to inculpate the targeted business but he was aware of a senior officer of the targeted business x who did peti- tioner husband believed he could devise a plan to lure x to the united_states and he did iii x petitioner husband had met x when x was an employee of another entity x had referred several individuals to peti- tioner husband for business advice eight of the individuals referred to petitioner husband were u s taxpayers x demanded a kickback ranging from dollar_figure to dollar_figure per client referral petitioner husband resented paying kickbacks to x but he did so because the amounts he received from the referred clients were substantial petitioner husband believed x would disregard the tar- geted business’ admonition not to come to the united_states if given sufficient financial motivation petitioner husband further believed that if x came to the united_states federal_law enforcement agents could arrest him and to save hi sec_144 united_states tax_court reports own skin x would provide information which could be used to indict the targeted business we were very close i knew that he is-even that he’s a super sports guy and triathlete -whatever he’s a weak person like he is not a strong person he will fold and give up and work with the u s govern- ment that’s one thing i knew about him and the other thing i knew about him that he was very greedy and he was open to kickbacks obvi- ously what we introduced here and that he was very vulnerable to malice so when we throw the bone he will bite the bone and when we have him he will excuse my english spill his guts iv the plan in petitioners met with u s government agents including fbi ice and irs agents as well as british agents from the metropolitan police service met to formu- late a plan to entice x to enter the united_states the plan was based on a transaction petitioners had used for one of petitioner husband’s clients and with which x was familiar x would be told that one of petitioner husband’s clients had embezzled funds which were used to purchase an aircraft as a reward for arranging financing to purchase the plane peti- tioner husband received dollar_figure million x would be told that petitioners held the dollar_figure million in a bahamian bank account to avoid payment of u s tax and that they wanted to move the money into a new bank account which would be held in the name of an old boarding school friend of petitioner hus- band beneficial_owner the beneficial_owner to be intro- duced to x would in reality be a met agent x would be told that petitioners wanted him to assist them in transferring the money and in exchange for that assistance x would receive dollar_figure v the sting petitioner husband was involved in the drafting of all paperwork required to make it appear that an aircraft had been purchased with financed money he then contacted x and told him petitioners were in a dire situation and that it was imperative for them to meet x was told to meet peti- tioner wife in england because petitioner husband could not travel internationally after his arrest x knew but appar- ently was not concerned about petitioner husband’s arrest x had met petitioner wife previously and he trusted her whistleblower 21276-13w v commissioner in date petitioner wife flew to england to meet x agreeing to meet x was difficult for petitioner wife espe- cially because her husband’s arrest had taken its toll on their marriage i was about pounds less i was scared i was nervous it was obviously very important that i do a good job so i had to fly by myself agents didn’t fly with me so i went to obviously i was in very bad shape because i had to deal with petitioner husband’s arrest situation petitioner wife arrived in england the day before her scheduled meeting with x she met with federal agents who after checking her hotel room for bugs discussed her upcoming meeting with x after speaking with the agents she walked with them to the meeting place a popular hotel lounge petitioner wife was informed that approximately american and british agents would be in the lounge during the meeting petitioner wife and the agents next went to the u s embassy where she was instructed to leave the lounge if she believed something was amiss petitioner wife spent the remainder of the day rehearsing what she would say to x specifically she needed to explain how the plan would work state that the dollar_figure million came from embezzled money and that petitioners had not paid tax on that money tell x about the beneficial_owner and make arrangements for x to meet the beneficial_owner at another meeting on the morning of the meeting the federal agents attached a recording device to petitioner wife and placed a backup recorder in her purse petitioner wife then went to the lounge and waited for x to arrive when x arrived to minutes later he and petitioner wife conversed in a for- eign language over the course of an hour petitioner wife was able to complete her talking points and record the incriminating conversation after the meeting petitioner wife flew to philadelphia and spent several days reviewing the english translation of the transcript of her conversation with x to ensure accuracy for several weeks no one heard from x the government agents began to be concerned that as petitioner husband put it x got totally cold feet by this point the government agents had come to trust petitioner husband petitioner hus- band’s passport was returned to him and he flew alone to united_states tax_court reports the cayman islands to meet x in order to rein him back in petitioner husband and x met and x agreed to meet the beneficial_owner petitioner wife again traveled to england to meet x she followed the same procedure as in the first meeting the same two types of recording devices were planted on her and she met x at the same lounge as in the first meeting petitioner wife entered contact information with respect to the beneficial_owner in her cellular telephone before her second meeting with x because the plan was that i arrive a little early have a little warmup talk with x and then i would get a phone call from the beneficial_owner and i would say oh he’s coming and even show it in the phone and you know make it very real when the would-be beneficial_owner arrived he and x had an immediate rapport the beneficial owner’s backstory had been designed to appeal to x’s interests importantly both the beneficial_owner and x were triathletes x mentioned that a triathlon in the bahamas was upcoming and that he and the beneficial_owner should compete together they ulti- mately discussed the movement of the dollar_figure million to a new bank account the fact that the dollar_figure million came from embezzled money and that petitioners had not paid tax on it unfortunately neither the recording device worn by peti- tioner wife nor the one in her purse worked therefore the incriminating conversation with x was not recorded con- sequently over a period of two months petitioner husband called x in an effort to get him to make incriminating state- ments eventually petitioner husband got two recordings in which x discussed the fact that the dollar_figure million came from embezzled money that petitioners had not paid tax on it and that x would assist in the movement of the dollar_figure million to a new bank account petitioner husband was concerned that x would realize something was amiss given the efforts made to convince him to say certain things ie embezzle- ment and untaxed but petitioner husband’s fears proved unfounded the next step was to draw x to the united_states since x had been instructed by the targeted business to avoid entering the united_states a certain amount of enticement whistleblower 21276-13w v commissioner was necessary petitioner husband contacted x and convinced him to fly to florida to meet the beneficial_owner before trav- eling to the triathlon in the bahamas he told x that the beneficial_owner would give him dollar_figure in cash as a down- payment when they met x agreed to fly to florida where he was arrested after a week in custody x agreed to assist the govern- ment agents in their pursuit of the targeted business x’s arrest was kept quiet so as not to alert the targeted busi- ness eventually he was released and permitted to return abroad upon his return x informed one of the targeted business’ owners that he had been arrested in the united_states and that he needed help when the government agents learned of x’s betrayal they directed petitioner hus- band to convince x to follow through on his commitment petitioner husband persuaded x to meet him petitioner husband appealed to x’s avariciousness by telling him that their meeting was necessary to resolve a number of issues with clients that affected payments to be made to x their meeting was tense petitioner husband bluntly laid out x’s situation he told x that if he did not cooperate with u s authorities he would be unable to travel internationally for the rest of his life because as soon as you jump over the water they get you petitioner husband used himself as an example of the benefits of cooperation he explained that the government agents kept their word and he warned x that i f you screw them you’re screwed ultimately x agreed to cooperate with the federal authorities after x began cooperating with the government agents a u s attorney’s office opened a criminal investigation of the targeted business often when x provided prosecutors with information petitioner husband would be asked to confirm its accuracy during this time petitioner husband met the assistant u s attorney leading the case along with fbi and irs agents to discuss the organization and operation of the targeted business the targeted business was indicted with a subsequent superseding indictment for conspiring with u s taxpayers and others to hide more than dollar_figure billion in secret accounts and the income generated therefrom from the irs the tar- geted business pleaded guilty as petitioner husband pre- united_states tax_court reports dicted as part of its guilty plea the targeted business paid the united_states approximately dollar_figure million petitioner husband received an email from the lead fbi agent stating great job with a copy of the indictment attached another agent called petitioners to congratulate them in an attachment to the stipulation of facts filed with this court both the lead fbi agent and the assistant u s attorney leading the case against the targeted business were effusive in their praise of both petitioners stating the assistance and support of petitioners in supporting the investigation was exceptionally helpful in short but for the work information and effort of petitioners in assisting the federal government the government’s successful action against the tar- geted business as it was carried out would not have been possible the information provided by the whistleblower sic was essential and substantially contributed to the government’s actions against the targeted business that led to the collection of dollar_figure the irs was involved in the pursuit of the targeted busi- ness from the beginning of the investigation at the partial trial before this court the irs special_agent involved in the investigation of the targeted business testified that peti- tioner husband’s cooperation had been essential and the agent acknowledged that there was no plan b for the irs to pursue the targeted business vi petitioners’ claims for award petitioners were unaware of any whistleblower award pro- gram when they began to assist the government in its pur- suit of the targeted business during one of petitioner hus- band’s meetings with fbi ice and irs agents one of the agents mentioned that the irs had a whistleblower award program petitioner husband’s attorney contacted several of the agents involved inquiring whether they would object to petitioners’ filing claims for award no one objected to the filing of such claims on or about date petitioners each submitted a form_211 to the whistleblower office the whistleblower office mailed petitioners separate letters on date notifying them that their form sec_211 had been received and were assigned claim numbers on or about date the whistleblower office sent petitioners separate letters whistleblower 21276-13w v commissioner stating that their claims remained open and were under active consideration upon receipt petitioners’ form sec_211 were sent to the irs service_center in ogden utah for processing upon arrival a form_211 is reviewed by a clerk who verifies the taxpayer’s name and the whistleblower’s name address and social_security_number and confirms that it includes an original signature the form is then entered into the system and for- warded to a classifier to analyze the whistleblower’s allega- tions and determine whether the application should be accepted for substantive review by an operating division of the irs or rejected summarily in the instant matter the classifier noted that proceeds had been collected from the targeted business before petitioners filed their respective form sec_211 on that basis the classifier rejected petitioners’ applications the classifier sent a form_211 classification checksheet for each petitioner’s claim to cindy wilde a team manager in the irs ogden service_center the checksheet includes a number of unexplained coded categories the checksheet stated foreign_entity -no us tax returns filed-claim is based on information previously provided to us justice dept which resulted in settlement agreement in us district_court case-claim was filed after the settlement was reached and is therefore ineligible for reward the checksheet then stated results from classification l-1010 which was the code instructing the irs to send rejection let- ters to petitioners the checksheet did not explain the rationale for the conclusion stated upon receipt of the form_211 classification checklist ms wilde noted the l-1010 designation and directed a clerk to generate award_determination letters denying petitioners’ claims she did not review any other portion of the checklist identical letters to petitioners stated we have considered your application_for an award dated under sec_7623 an award may be paid only if the information provided results in the collection of additional tax penalties interest or other proceeds in this case the information you provided did not result in the collection of any proceeds therefore you are not eligible for an award although the information you submitted did not qualify for an award thank you for your interests in the administration of the internal rev- enue laws united_states tax_court reports if you have any further questions in regards to this letter please feel free to contact the informant claims examination team pincite- the letters did not address the facts and circumstances of petitioners’ applications or mention the perceived timing issue indeed apart from the date each letter consisted of boilerplate language taken from an example letter in the internal_revenue_manual no further action was taken by the whistleblower office on or about date the irs sent petitioners the separate award_determination letters denying their respec- tive claims for award petitioners appealed those determina- tions to this court pursuant to sec_7623 on sep- tember i introduction discussion the only issue we decide herein is whether petitioners were required as a matter of law to file form sec_211 with the whistleblower office before providing information to the irs to qualify for an award under sec_7623 we hold they were not ii rejection of petitioners’ requests for award as untimely a respondent’s argument petitioners filed their respective form sec_211 three months after the targeted business pleaded guilty according to respondent information petitioners gave to the irs special_agent before filing their form sec_211 is not information brought to the secretary’s attention whistleblower informa- tion for which petitioners can receive awards under sec_7623 respondent concedes that sec_7623 does not specifically include a timing requirement regarding when generally a form confidential evaluation report on claim for award is included in the administrative file the form is prepared for the whistleblower office by the irs operating division that reviews the appli- cation and allows the whistleblower office to evaluate the merits of the claim before making a final_determination because petitioners’ applica- tions were rejected on the grounds that the form sec_211 were filed late no such review was made no form was generated and no whistle- blower office analyst reviewed the claim whistleblower 21276-13w v commissioner whistleblower information must be submitted to the whistle- blower office but citing the tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite trhca sec_406 which established the whistle- blower office respondent argues that the whistleblower office is the gatekeeper of information for purposes of non- discretionary awards under amended sec_7623 and respondent asserts that to be eligible for an award under sec_7623 an individual must submit the whistleblower information to the whistleblower office on form_211 before any irs action or examination is carried out with respect to that information b whistleblower statute background before its amendment in sec_7623 authorized the secretary to pay such sums as he deems necessary for- detecting underpayments of tax and detecting and bringing to trial and punishment persons guilty of violating the internal revenue laws or conniving at the same the regulations promulgated thereunder provided that irs dis- trict and or service_center directors have authority to approve awards in a suitable amount for information that leads to the detection of underpayments of tax or the detection and bringing to trial and punishment of persons guilty of vio- lating the internal revenue laws or conniving at the same sec_301_7623-1 proced admin regs the regulations further provided that the amount of a reward will represent what the district or service_center director deems to be ade- quate compensation in the particular case id para c see michelle m kwon whistling dixie about the irs whistle- blower program thanks to the irc confidentiality restric- tions va tax rev in the treasury inspector general for tax adminis- tration tigta reviewed the whistleblower award program and filed a report entitled treasury_inspector_general_for_tax_administration report the informants’ reward program needs more centralized_management oversight date tigta report the tigta report found that the whistleblower award program had signifi- cantly contributed to the irs’ enforcement efforts and that examinations based on informant information were often more effective and efficient than examinations initiated using united_states tax_court reports the irs’ primary method for selecting returns for examina- tion tigta report pincite however the tigta report found that the whistleblower award program was weakened by lack of standardized procedures and managerial oversight specifically the tigta report stated there was no national database of informant claims instead there were five regional databases one for each of the five regional units and of the case files reviewed suffered basic control fail- ures such as missing copies of forms and missing records of letters sent to informants the tigta report further stated that tigta was unable to determine the justification for the percentage amount awarded to the informants in of the cases reviewed and the rationale for the decision to reject the informant’s claim in of the cases reviewed the tigta report found that the whistleblower award program was replete with lengthy delays averaging years for an award to be paid to an informant id pincite the tigta report concluded that while part of this delay was a result of the statute’s requirement that rewards be paid only after the additional taxes fines and penalties had been col- lected the irs failed to monitor taxpayers’ accounts for pay- ment activity for periods longer than a year the tigta report further concluded that award rejections took an inordinate amount of time and tigta could not determine the reason for delays between the receipt of the whistle- blower’s claim and review thereof id pincite the tigta report made two primary recommendations first that the irs centralize management of the whistle- blower award program and standardize processing of award claims and second that a detailed nationwide database of informant claims be developed and implemented id pincite c the amendment and sec_7623 in congress enacted trhca to strengthen the irs whistleblower award program trhca sec_406 an uncodified provision established the irs whistleblower office to administer the whistleblower award program trhca sec_406 provides in general -not later than the date which i sec_12 months after the date of the enactment of this act the secretary_of_the_treasury shall issue guidance for the operation of a whistleblower program to be whistleblower 21276-13w v commissioner administered in the internal_revenue_service by an office to be known as the whistleblower office which- a shall at all times operate at the direction of the commissioner of internal revenue and coordinate and consult with other divisions in the internal_revenue_service as directed by the commissioner of internal revenue b shall analyze information received from any individual described in sec_7623 of the internal_revenue_code_of_1986 and either inves- tigate the matter itself or assign it to the appropriate internal_revenue_service office and c in its sole discretion may ask for additional assistance from such individual or any legal_representative of such individual request for assistance -the guidance issued under paragraph shall specify that any assistance requested under paragraph c shall be under the direction and control of the whistleblower office or the office assigned to investigate the matter under paragraph a no individual or legal_representative whose assistance is so requested may by reason of such request represent himself or herself as an employee of the federal government d analysis respondent argues the statutory provisions make clear that congress intended the whistleblower office to serve as the gatekeeper of whistleblower information according to respondent the whistleblower office is able to maintain the discretion granted it by trhca sec_406 to inves- tigate the matter or assign it to an appropriate irs office only if the whistleblower information is first provided to it similarly respondent maintains that the discretion granted to the whistleblower office by trhca sec_406 to ask for assistance from the whistleblower would be jeopard- ized if it did not first receive the information respondent posits that this interpretation is consistent with the conclu- sions of the tigta report emphasizing the need for central- ized management of the whistleblower award program respondent’s position does not survive close scrutiny as the tigta report noted audits under the old whistleblower award program were effective it was the process by which awards were issued that was problematic trhca sec_406 addresses this problem it is clear from the statute that the whistleblower office is charged with being the central office for investigating the legitimacy of a whistleblower’s award claim not necessarily the underlying tax issue to interpret trhca sec_406 as respondent does would mean the whistleblower office is authorized to open an examination united_states tax_court reports relating to a taxpayer but the whistleblower office has nei- ther sufficient staff nor institutional expertise to investigate taxpayers see internal_revenue_manual pt and date discussing the roles and mission of the whistleblower office and were the whistleblower office to expand its staff and expertise sufficiently to conduct examinations relating to taxpayers brought to its attention by whistleblowers such expansion would duplicate the resources already available in irs operating divisions moreover if the whistleblower office opened an examina- tion relating to a taxpayer such an examination would alert the taxpayer that an informant was involved and this would potentially subject the whistleblower to exposure and retalia- tion directly contravening the irs policy of protecting the identities of informants and we are loath to interpret a statute in a manner that leads to an absurd result see eg 511_us_39 n 166_us_661 irs auditors do not shy away from directly contacting whistleblowers when in need of assistance see eg whistle- blower 10949-13w v commissioner tcmemo_2014_106 at tellingly at the partial trial of these cases the irs agent testified that he would not suspend his investigation to permit whistleblowers to file forms with the whistleblower office despite respondent’s assertions we are mindful that the form sec_211 which petitioners filed anticipate that a whistle- blower may approach an operating division of the irs before notifying the whistleblower office see form_211 line which instructs the whistleblower to provide the name title of irs employee to whom violation was reported and line which asks for the date violation reported form_211 was revised in date it was not and never has been altered to discourage whistleblowers from approaching an operating division of the irs to the con- trary revised form_211 expands the detail about a whistle- blower’s directly contacting investigating agencies before con- tacting the whistleblower office including providing space for the whistleblower to report any information submitted to other federal agencies as well as state authorities see form_211 line which instructs the whistleblower to provide the n ame and title and contact information of irs employee to whistleblower 21276-13w v commissioner whom violation was first reported if known see also line which instructs the whistleblower to provide d ate violation reported in number if applicable and line asks did you submit this information to other federal or state agen- cies and line which states if yes in number list the agency name and date submitted if respondent’s position were correct these lines would be superfluous in fact they would be misleading to an unwary whistleblower respondent also argues that the whistleblower office must first receive a whistleblower’s information in order to permit form to be filled out respondent maintains the form is the key document used by the whistleblower office in making the determinations required by sec_7623 and only is cre- ated on a contemporaneous basis when information is referred by the whistleblower office thus allowing individuals to file an award claim based on information previously submitted to a different function of the irs would circumvent the centralized oversight and management of the program that was mandated by congress when sec_7623 was enacted and undermine the whistleblower office’s ability to make well- supported determinations in considering respondent’s argument we have reviewed form the form allows an irs operating division to inform the whistleblower office of each issue raised by the whistleblower the disposition of that issue ie whether the issue was pursued and the level of assistance the whistle- blower provided upon examination of the form we do not believe it must be completed contemporaneously with a tax- payer-related examination there is no reason for the contact information provided by form_211 line sec_5 and other than for it to be used by the whistleblower office to contact the irs employee who received the whistleblower information and there is no reason for the whistleblower office to con- tact the irs employee except when evaluating the whistle- blower’s claim finally even if respondent’s contention that the whistle- blower office is authorized by trhca sec_406 to conduct examinations relating to taxpayers is correct the statute does not mandate that a whistleblower first bring his her information to the whistleblower office to be eligible for an award trhca sec_406 provides only that the whistle- blower office shall information received and either investigate the matter itself or assign it to the appro- analyze united_states tax_court reports priate internal_revenue_service office the statute makes no mention of the whistleblower office’s being the first irs office to receive information and as a practical matter nothing prevents the whistleblower office from pursuing the whistleblower’s information even after another irs office receives it iii conclusion on date respondent filed a motion in limine requesting the court to confine its review to the issue of timing respondent asserts that the court should apply an abuse_of_discretion standard of review and if the court finds the whistleblower office improperly denied petitioners’ claims for award on the basis that the claims were untimely submitted the cases should be remanded to the whistle- blower office for further consideration the parties did not fully explore the standard of review to be used in whistle- blower cases and because it is not necessary for us to address the standard of review in resolving the timing issue we will not do so respondent’s motion in limine will be denied because it rejected petitioners’ claims as untimely the whistleblower office did not conduct a review investigation or evaluation of the merits of petitioners’ claims for award we believe the parties should have an opportunity to resolve these cases on the basis of our holding herein we will require them to file a status report in accordance with an order to be issued in the light of the foregoing an appropriate order will be issued f
